Citation Nr: 1403969	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected Graves' disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. All, Associate Counsel








INTRODUCTION

The Veteran had active military service in the United States Army from August 1997 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2010, the Veteran was afforded a VA examination to determine whether his sleep disability, claimed as sleep apnea, was proximately caused or aggravated by his service-connected Graves' disease.  The VA examiner opined that the Veteran's "claimed sleep apnea is not caused by or a result of his service connected Graves' disease."  The examiner, however, failed to offer an opinion regarding the second prong - whether the Veteran's sleep apnea was aggravated by his service-connected Graves' disease.  Both prongs must be addressed by the examiner under a theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, as all possible theories of entitlement must be considered, the examiner must also offer an opinion as to whether the Veteran's sleep disability is etiologically related to his service under a theory of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Because the September 2010 VA examiner did not offer an opinion as to whether the Veteran's sleep disability is etiologically related to his service under a theory of direct service connection, and did not address both avenues to secondary service connection, a new VA examination and opinion is necessary prior to a Board decision with respect to these issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disability found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

After reviewing the record and examining the Veteran, the examiner must provide a diagnosis for any sleep disability found and offer the following opinions:

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the identified sleep disability was caused by or due to the Veteran's active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the identified sleep disability was caused by or due to the Veteran's service-connected Graves' disease.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the identified sleep disability was aggravated or chronically worsened by the Veteran's service-connected Graves' disease.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, under both direct and secondary theories of service connection.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

